Opinion op the Court by
Judge Hobson —
Affirming.
George P. Huber owns several small lots. On one. of these is a brick building, in the upper part of which, he lived with his family, and in the lower part he carried on business as a saloon keeper. . Fifty or 3 00 feet, from this building was a large frame building, which, was used for picnics and the like for a while, and afterwards was used as a pool room. He got a license from the county court to sell spirituous, vinous, and malt liquors. Under this license he conducted his *469saloon in the brick building, and while he was running the pool room business in the frame building he opened another bar in that and was selling liquor there. For this he was indicted, and, having been fined in the circuit court, he appeals.
- Section 4198, Ky. Stats., 1903, provides as follows: “All applicants for license except peddlers shall state the county, city, town and place therein where it is proposed to carry on the business, and all licenses except to peddlers, shall specify the place where the business is to be conducted, and no one but the person named in the license shall sell under or exercise the privilege granted; nor shall the privilege granted be exercised in any other place than that mentioned in the license, except that retail dealers in spiritous, vinous or malt liquors, in any incorporated city or town, may remove their place of business to some other place in the same city or town by the consent of the ■county court and municipal authorities of such town or city, entered of record and indorsed on the license. But when the place is once changed the party shall not be allowed to change the location a second time or sell at the original place without first procuring a license. ’ ’ It is clear from this statute that it was not contemplated that a man under one license could run two barrooms in separate and distinct buildings. If he could thus run two, hé could run as many bars as he saw1 fit, under one license.
His ownership of both buildings does not affect the question. If he had owned only one, and rented the other, or owned neither, the rule would be the same. The license is to run one business at one place of business ; and when Huber opened and conducted the bar-in the brick building he exhausted his license. His *470opening the bar thereafter in the frame building was. the running of that bar without license.
It is earnestly insisted that, as he had a right to run one bar, it can not be said which of the two was unlawful, and that therefore the selling in the frame building, for which he was indicted, was not unlawful. This argument overlooks the fact that the business in the frame building was begun after he had located his license by conducting his saloon in the brick building. In addition to this, a man who, under one license, opens two bars in separate and distinct buildings, can not maintain that he can not be punished for maintaining either, as one or the other was lawful. "When the Commonwealth has fined him for conducting one of the bars, it is an election by the Commonwealth to treat the other place as the one that is licensed.
The instructions of the court aptly submitted to the jury whether the two bars were separate and distinct, and the proof before the jury left no doubt that they were in separate and distinct buildings.
The indictment was not defective. It gave the name of the offense with sufficient certainty to apprise the defendant of what was meant, and in the descriptive part of the indictment describes it in the usual form.
The court properly refused to allow proof to be heard to the effect that other men in Campbell county were running two bars under one license, just as he was doing, or to the ffeet that the county officials had so. construed the statute. One violation of the law can not justify another, nor can the county officials make nugatory the. statutes of the State.
Judgment affirmed.